Citation Nr: 0824929	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-08 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran served on active duty from November 17, 1990, to 
June 17, 1991.  His DD 214 indicates that he served in the 
Southwest Theatre of operations during the Gulf War.  The 
veteran also had active duty training from February to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.  Thereafter, the Winston-
Salem RO assumed jurisdiction.  

This issue was before the Board in July 2007, when it was 
remanded for further development.  At that time the Board 
noted that it had denied entitlement to service connection 
for tinea pedis in an October 1999 decision.  The Board noted 
that subsequently received evidence showed a new diagnosis of 
heel spurs, and concluded that the new diagnosis gave rise to 
a new claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In addition, the October 1999 denial was premised on a 
finding that the claim was not well grounded.  The Veterans 
Claims Assistance Act of 2000, provided that a claim that was 
finally denied as not well grounded between July 14, 1999 and 
November 9, 2000 would be readjudicated without regard to the 
prior denial, provided that a request for readjudication was 
received within two years of November 9, 2000.  Pub.L. 106-
475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Because the veteran requested that the claim be readjudicated 
within two years of November 9, 2000, he is entitled to have 
the claim readjudicated without regard to the Board's October 
1999 decision.


FINDINGS OF FACT

1.  Tinea pedis was incurred in service.  

4.  Any other current foot disability, to include heel spurs, 
is not of service origin.  


CONCLUSIONS OF LAW

1.  Tinea pedis was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Any foot disorder other than tinea pedis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).   In view of the Board's favorable decision 
as it relates to the issue of service connection for tinea 
pedis, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

As to the issue of service connection for a foot disorder 
other than tinea pedis, the Board notes that proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

October 2001 and January 2008 letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in March 2006 and January 2008.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was cured by the readjudication of the claim after 
sending the notices.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  The 
veteran was also afforded a VA examination.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  See 70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006) (codified at 38 C.F.R. 
§ 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  38 C.F.R. 
§ 3.102.

The veteran's service treatment records reveal no complaints 
or findings of foot problems. Including tinea pedis in 
service.  

At the time of a July 1993 VA Gulf Registry examination, the 
veteran was found to have tinea pedis.  Tinea pedis was also 
noted in various treatment records in 1995 and 1997.  The 
veteran was also noted to have hypertrophic nails in 1997.  

In a September 1997 statement in support of claim, B. M. 
indicated that he served with the veteran and that the 
veteran had an infection or skin disease of his feet while 
serving in the Gulf War.  In a September 1997 statement in 
support of claim, M. B. indicated that he served with the 
veteran in the Gulf War and that the veteran had trouble with 
his feet.  He noted that the veteran was treated for this 
while at Logbase Charlie.  He stated that the veteran's skin 
condition was present during his tour of duty in Saudi 
Arabia.  

In March 1999, the veteran was again noted to have tinea 
pedis. 

In a November 2002 report, Dr, Chapman, noted the veteran's 
report that symptoms of dystrophic nails and dermatophytosis 
of the skin had begun in service.  Based on this history, Dr. 
Chapman concluded that the skin condition of the veteran's 
feet was directly related to his period of service.  

In a May 2003 statement, J. K. indicated that he served with 
the veteran during Operation Desert Storm.  He noted that the 
veteran had problems with his feet on many occasions and 
stated that it was his belief that the veteran had Athlete's 
foot.  In a statement received in May 2003, G. B. indicated 
that he had known the veteran both before and after his 
return from the Gulf War.  He noted that he had witnessed a 
rash on the veteran's feet to the point that he could hardly 
walk.  He stated that this occurred following his return from 
the Gulf War.  

In a May 2003 statement in support of claim, M. B. indicated 
that he served with the veteran and stated that the veteran 
had problems with his feet and a skin disorder while serving 
in the Gulf War.  

In July 2005, the veteran was found to have bilateral heel 
spur syndrome right more symptomatic than the left.  He was 
also found to have right ankle pain.  

In July 2007, the Board remanded this matter for further 
development to include a VA examination to determine the 
nature and etiology of any current foot disorder and its 
relation, if any, to the veteran's period of service.  

The veteran was afforded the requested VA examination in 
February 2008.  At the time of the examination, the veteran 
said that he developed tinea pedis while on active duty.  He 
dated this to the early 1990's when he was involved in the 
Gulf War.  The examiner noted that a review of the claims 
folder revealed no history or documentation of any problems 
with the feet that he could see suggesting the current tinea 
pedis condition.  The examiner noted that he could find no 
other problems with the veteran's feet in the file other than 
the tinea pedis.  

The examiner stated that the veteran had problems with his 
feet starting around 2001 when he was examined by a 
podiatrist.  He indicated that the veteran was noted to have 
a history of tinea pedis in 1992 and 1997 but no evidence of 
tinea pedis was present at that time.  The examiner noted 
that a March 1997 examination made no mention of foot 
problems.  He observed that the veteran's private physician 
reported that he had a rash on his feet in 2002.  

The examiner stated that the veteran continued to be treated 
on and off by physicians and podiatrists.  He also continued 
to have cracking and maceration of the skin between his toes 
with thickening of his toenails.  

Physical examination revealed dystrophic/hypertrophic nails 
of the right foot.  The left foot also showed a hypertrophic 
cracked fifth toenail.  There was maceration of the skin 
between the fourth and fifth toes on the left foot and none 
noted on the right foot.  The veteran had some flaking of the 
medial border of both feet extending from the mid-arch back 
to the heel.  There was no cracking and no open sores on that 
foot.  The veteran had good dorsalis pedis and posterior 
tibial.  He had robust hair growth on the dorsal surfaces of 
both feet.  The ankle reflexes were intact and equal, 
bilaterally.  He had normal motor and sensory examination and 
normal range of motion for the toes and ankles.  The examiner 
rendered a diagnosis of tinea pedis et unguium of both feet 
with residuals.  

The examiner stated that he saw no other problems with the 
feet other than the tinea pedis.  He noted that although the 
veteran gave a history of having this in military service, he 
could find no documentation in his extensive evaluation of 
the veteran's record that indicated that he was ever noted to 
have tinea pedis or was treated for the same.  

Analysis

As to the issue of service connection for tinea pedis, the 
Board notes that the veteran's service medical records are 
devoid of any complaints or findings of a skin rash of the 
feet, to include tinea pedis.  However, the veteran has 
consistently indicated that he had a rash on his feet in 
service.  He has also submitted numerous statements from 
individuals who served with him stating that the veteran had 
a rash on his feet, which appeared to be athlete's foot to 
most.  Because the skin condition is observable, they are 
competent to make these reports.

There was also a notation of tinea pedis at the time of the 
veteran's July 1993 VA Gulf War registry examination.  
Diagnoses of tinea pedis continued to be made subsequent to 
the July 1993 examination.  Moreover, the veteran has now 
submitted a letter from his private physician, Dr. Chapman, 
indicating that it was his belief that the veteran's current 
skin condition of the feet had its onset in service and was a 
direct result of his service-related activities.  While the 
examiner did not review the claims folder, there is no 
showing that he relied on an inaccurate history.  

The February 2008 VA examiner concluded that any current 
tinea pedis was not related to the veteran's period of 
service.  This opinion was based upon the lack of a finding 
of tinea pedis in the veteran's service medical records.  
However, the February 2008 examiner does not appear to have 
weighed the statements of the veteran of his fellow 
servicemen in determining that the veteran had no skin rash 
while in the service.  Moreover, while the examiner cites 
2001 as the year that the veteran had actual objective 
findings of tinea pedis, the record reveals that the veteran 
was diagnosed as having tinea pedis from 1993 onward.  The VA 
examination is, therefore, of limited probative value with 
regard to the opinions regarding tinea pedis.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (finding VA examination 
inadequate where the examiner did not take into account lay 
statements and relied on the silence of the service treatment 
records in providing a negative nexus opinion).  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).

The statements from the veteran and his fellow service men as 
to the onset of his foot rash when combined with the 
veteran's private physician's opinion are at least in 
equipoise with the February 2008 examiner's opinion that the 
veteran's current tinea pedis is not related to his period of 
service.  Moreover, some of the bases for the VA examiner's 
opinion are in conflict with the evidence of record.  In this 
case, reasonable doubt must be resolved in favor of the 
veteran that his current tinea pedis was incurred in service. 
As such, service connection is warranted for tinea pedis.

With regard to foot disorders other than tinea pedis, the 
veteran was diagnosed as having bilateral heel spur syndrome 
in July 2005.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records are devoid of any 
complaints or findings of heel spurs.  There were also no 
heel spurs noted in the years immediately following service.  
The first objective medical finding of heel spurs did not 
occur until 2005, more than 13 years after the veteran's 
separation from service.  

Moreover, there is no competent medical evidence of record 
linking any current heel spurs to the veteran's period of 
service.  Furthermore, the veteran was found to have normal 
sensory and motor examinations and normal range of motion for 
the toes and ankles at the time of the February 2008 VA 
examination, with the examiner indicating that the veteran 
had no problems with his feet other than tinea pedis.  The 
lay statements do not report symptoms of heel spurs in 
service.

The preponderance of the evidence is against the claim of 
service connection for a foot disorder other than tinea pedis 
and there is no doubt to be resolved.  






        (CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinea pedis is granted.  

Service connection for a foot disorder other than tinea pedis 
is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


